TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2016



                                       NO. 03-14-00374-CV


                                   Donovan Thomas, Appellant

                                                  v.

                            C & M Jones Investments, LP, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on May 13, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.